internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-138900-02 date date legend x d1 d2 d3 d4 d5 state sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 dear plr-138900-02 this letter responds to a letter dated date and subsequent correspondence submitted by x's authorized representative on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on d1 and elected to be treated as an s_corporation effective d2 x's shareholders from d3 to d5 were sec_1 sec_2 sec_3 sec_4 sec_5 s6 and s7 as of d5 sec_2 transferred all of its stock to sec_1 on d3 x decided to convert to a state limited_partnership under the state revised_uniform_limited_partnership_act on d3 with the intent to continue to be treated as an s_corporation x filed a form_8832 entity classification election to be treated as an association_taxable_as_a_corporation on or about d4 x's attorneys became aware that x converted to a state limited_partnership and advised x that x's conversion to a state limited_partnership may have caused x's s_corporation_election to terminate because a state law limited_partnership may be treated as having more than one class of stock under sec_1361 realizing for the first time that x’s conversion to a state limited_partnership might have terminated its s_corporation_election x converted back to a state corporation effective on d5 x represents that its motive for the conversion to a state limited_partnership was the reduction of its state franchise tax and not avoidance of federal tax moreover x represents that it had no intention of terminating its s_corporation_election x represents that it has filed its tax returns consistent with x being treated as an s_corporation for the period from d3 to d5 x and x's shareholders have agreed in the form prescribed by sec_1_1362-4 to make adjustments during the period from d3 to d5 consistent with the treatment of x as an s_corporation as may be required by the internal_revenue_service law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation plr-138900-02 sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien the service is studying the issue of whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 until the service resolves this issue through published guidance letter rulings will not be issued the service will treat any request for a ruling on whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership plr-138900-02 complies with sec_1361 revproc_2002_3 2002_1_irb_117 sec_5 based on revproc_99_51 1999_9_cb_760 conclusions based solely on the facts as represented by x in this ruling_request we conclude that if x’s conversion from a state corporation to a state limited_partnership did create a second class of stock the consequent termination of x's s_corporation_election was inadvertent within the meaning of sec_1362 therefore we rule that x will continue to be treated as an s_corporation for the period from d3 to d5 and thereafter unless x's s election otherwise terminates under sec_1362 accordingly x and its shareholders who were shareholders during the termination period must include the prorata share of the separately and nonseparately computed items attributable to those shares in their income as provided in sec_1366 make adjustments to the stock basis of those shares as provided in sec_1367 and take into account any distributions with respect to those shares as provided in sec_1368 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding x's eligibility to be an s_corporation or the validity of its s_corporation_election in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to each of x's authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries cc
